Name: Commission Regulation (EEC) No 2022/85 of 22 July 1985 on minimum quality requirements for dried plums, and prunes, eligible for production aid
 Type: Regulation
 Subject Matter: plant product;  consumption;  prices;  food technology;  economic policy;  foodstuff
 Date Published: nan

 No L 191 /3123. 7. 85 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2022/85 of 22 July 1985 on minimum quality requirements for dried plums, and prunes, eligible for production aid ments to that end may continue to be applied by the Member States, provided they are compatible with the provisions of the Treaty on the free movement of goods ; Whereas the measures provided for in this Regulation arg in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Article 3d (4) thereof, Whereas Article 3 of Regulation (EEC) No 516/77 provides for a system of production aid for certain products ; whereas Article 3d (1 ) (b) of the Regulation lays down that aid shall be paid only in respect of products which meet minimum quality standards to be laid down ; Whereas the aim of such quality requirements is to avoid the production of products for which no demand exists or products which would create distor ­ tion of the market ; whereas the requirements must be based on traditional, fair manufacturing procedures ; Whereas to facilitate compliance with such quality requirements, dried plums purchased by the processor should also be subject to certain quality requirements ; whereas payment of the minimum price to producers should be subject to compliance with those require ­ ments ; Whereas with a view to implementing the production aid system, this Regulation must be applied in conjunction with Commission Regulation (EEC) No 1599/84 of 5 June 1984 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables (3), as amended by Regulation (EEC) No 1455/85 (4), in par ­ ticular as regards the examination of processed products ; Whereas the quality requirements laid down in this Regulation are measures for implementing the produc ­ tion aid system ; whereas quality requirements for the marketing of the products have not yet been estab ­ lished by the Community ; whereas national require ­ HAS ADOPTED THIS REGULATION : Article 1 1 . To qualify for payment of the minimum price referred to in Article 3b of Regulation (EEC) No 516/77, dried plums derived from prunes d'Ente must comply with the characteristics set out in Annex I. 2. To qualify for payment of the aid referred to in Article 3c of Regulation (EEC) No 516/77, prunes must comply with the characteristics set out in Annex II . Article. 2 Verification of the requirements for dried plums shall be effected on the basis of samples taken by the processor from a lot. For this purpose, 'a lot' means the number of containers presented jointly by the same producer, or his recognized producers' group or an association of such groups for acceptance by a processor or his processors' group or an association of such groups. The samples shall be examined by the processor or, where appropriate, by his representative. The results of the verification shall be recorded. Article 3 1 . The processor shall daily, and at regular intervals during the processing period, verify that the prunes comply with the requirements for benefiting from aid. The result of the verification shall be recorded. 2. The net weight of each sample to be examined shall be not less than 1 kilogram. Article 4 This Regulation shall enter into force on 1 September 1985. (') OJ No L 73, 21 . 3 . 1977, p. 1 . 0 OJ No L 81 , 23. 3 . 1985, p. 10 . 0 OJ No L 152, 8 . 6 . 1984, p. 16. M OJ No L 144, 1 . 6. 1985, p. 69. No L 191 /32 Official Journal of the European Communities 23. 7. 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1985. For the Commission Frans ANDRIESSEN Vice-President \ 23 . 7. 85 Official Journal of the European Communities No L 191 /33 ANNEX I MINIMUM QUALITY REQUIREMENTS FOR DRIED PLUMS DERIVED FROM PRUNES D'ENTE DEFINITION Dried plums must be obtained by dehydration from physiologically ripe fresh plums of the prunes d'Ente variety, of the Prunus Domestica L species. I. MINIMUM CHARACTERISTICS 1 . The dried fruit must be of sound and fair merchantable quality and fit for processing. 2. The dried fruit must be : (a) well dried, with a moisture content of 21 to 23 % ; (b) sound, that is to say, free from mould, rotting, insects, whether live or dead, and insect excre ­ ment ; (c) fleshy, clean and free from dirt ; (d) free from foreign smell and taste ; (e) practically free from defective fruit and waste. 3 . The following tolerances are allowed : (a) Dried plums for industrial uses : (i) Such plums may have slight and/or serious defects without limits but shall not have more than 10 % by weight of fruit with very serious defects, (ii) The presence of not more than 0,3 % by weight of waste. (b) Other dried plums : (i) The presence of not more than 15 % by weight of fruit with defects, of which not more than 7,5 % by weight may be fruit with serious and very serious defects and where the fruit with very serious defects do not exceed 0,5 kilograms weight. (ii) The presence of not more than 0,2 % by weight of waste . II . DEFECTS Defects fall into three categories :  slight defects, which are minor defects of the skin,  serious defects, with are mainly serious defects of the skin,  very serious defects, which are mainly defects where the pulp has been damaged. The following definitions apply : A. Slight defects 1 . Terminal cracks or fissures These are cracks in the skin exceeding 10 mm in length at the end opposite the stem cavity. Such cracks must not exceed 15 mm, otherwise the defect is more serious and ranks as 'serious'. 2. Small skin perforations This defect is deemed to be present if the skin is torn, damaged or missing over a length not exceeding 7 mm, and if the pulp does not emerge from the lesion. Such lesions may be caused by a fall on a hard surface, rough handling or insect attack. 3 . Callosities due to hail, of an aggregate area exceeding 3 mm in diameter Scars caused by hail. The aggregate diameter must not exceed 10 mm, otherwise the defect ranks as 'serious'. No L 191 /34 Official Journal of the European Communities 23 . 7. 85 4. Grey patches, russeting or scabs, of an aggregate area exceeding 6 mm in diameter This defect consists of a hard thickening of the skin, making patches of various shapes. The aggregate diameter must not exceed 20 mm, otherwise the defect ranks as 'serious'. B. Serious defects 1 . Consistency defect This effect is usually due to insufficient ripening, resulting in defective colouring and soft pulp with a skin characterized by numerous shallow wrinkles . 2. Cracks due to bursting Non-terminal cracks due to bursting of the fruit, followed by healing with hard excrescences, over a length exceeding 10 mm. 3 . Terminal cracks Cracks at the apex exceeding 15 mm in length. 4. Perforations Skin perforations revealing the pulp over an area exceeding 7 mm in diameter. 5 . Partly crushed fruit Partly crushed fruit, parts of fruit or markedly misshapen fruit with the pulp in evidence. 6 . Callosities due to hail Lesions due to hail, with scars over an aggregate area exceeding 10 mm in diameter. 7 . Grey patches or russeting Hard patches over an aggregate area exceeding 20 mm in diameter. 8 . Fissures Deep fissures revealing the kernel . 9 . Deformation due to sun scorch Severe deformation due to sun scorch, resulting in the virtual absence of pulp on part of one side of the fruit, with the skin adhering unwrinkled to the kernel . C. Very serious defects 1 . Caramelized fruit Fruit caramelized by too much heat, showing very dark colouring of the pulp or gaps between the kernel and pulp, or characteristic swelling giving the shape of fresh fruit. 2. Monilia-attacked fruit Fruit with light patches caused by Monilia attack, arrested by drying, but where the pulp, even if damaged, is only slightly altered. 3 . Soiled fruit Fruit soiled by the presence of foreign matter (especially earth) which could be removed. 4 . Completely crushed fruit Completely crushed fruit or parts of fruit. 23 . 7. 85 Official Journal of the European Communities No L 191 /35 D. Waste The term 'waste' is used to mean any material that might be present in a consignment of dried plums but may not, because of its nature or condition, be offered for human consumption or, if it remained in the fruit consignment, whatever its destination, might :  reduce the keeping qualities,  impair the appearance,  transmit unacceptable taste, odour or other defects to the rest of the fruit. The following are regarded as 'waste' : 1 . Fruit bearing active mould Fruit bearing mould which is spreading. 2. Moniliated-mummified fruit Individual fruits or fruits which are compacted or welded together, the pulp having been destroyed and mummified by the complete development of Monilia . 3 . Rotten fruit Fruit whose edibility is impaired or destroyed by micro-organisms (yeasts, moulds, bacteria). 4. Fruit infested by insects and mites Fruits infested by live or dead aftimal pests (insects and mites at any stage in their biological cycle) or by insect excrement. 5 . Fruit encrusted with earth or other soil constituents 6 . Burnt fruit Fruit burnt by excessive heat, showing gaps between the pulp and kernel, or characteristic swelling giving the shape of fresh plums. 7. Foreign matter Individual inedible parts of the fruit, such as stems, kernels and skin fragments, and foreign bodies or matter such as leaves, twigs and other plant matter, soil constituents such as earth or stones . No L 191 /36 Official Journal of the European Communities 23 . 7. 85 ANNEX II MINIMUM QUALITY REQUIREMENTS FOR PRUNES DEFINITION Prufies must be obtained from dried plums meeting the characteristics set out in Annex I. MINIMUM CHARACTERISTICS 1 . Prunes must be sorted and size-graded unless intended for industrial use ; the moisture content of the fruit must be 21 to 23 % . The fruit must also be :  intact, sound, fleshy, clean, free from mould, rotting and waste,  practically free from blemish liable to impair the quality or appearance of the product,  free from insects, whether live or dead, and insect excrement,  free from chemical residues,  free from abnormal smell and taste . 2. The following tolerances are allowed : (a) Prunes for industrial uses Such prunes may have slight and/or serious defects without limits but shall not have more than 10 % by weight of fruit with very serious defects . (b) Other prunes The presence of not more than 1 5 % by weight of fruit with defects, of which not more than 7,5 % by weight of fruit with serious and very serious defects and where the fruit with very serious defects do not exceed 0,5 % by weight. 3 . The provisions of Annex I are applicable for determining the seriousness of the defects.